DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rentschler et al. (US 3,472,523).
With regard to claim 1, Rentschler discloses a seal (6 as seen in Figs. 1-2 or 40 as seen in Fig. 3-4) comprising: a seal body (e.g. the main body as seen in Fig. 2 or 3) having a longitudinal axis (e.g. the vertical or horizontal axes); rounded sealing surfaces of a radial cross-section (7 and 8 or 37 and 38 which are considered rounded as they are deformed to be rounded in use (e.g. see Fig. 4 showing them having a concave rounded shape in use)) located at opposing longitudinal ends of the seal body (as seen in Fig. 2 or 3); a retention rib (19 or 20 or 28 or 27) that extends from the seal body in a lateral direction perpendicular to the longitudinal axis (as seen in Fig. 2 or 3); and at least one stabilizer rib (one of 15-18, or 29-32) that extends from the seal body in the lateral direction (as seen in Fig. 2 or 3) and is spaced apart from the retention rib along the longitudinal axis (as seen in Fig. 2 or 3); wherein a lateral width of the stabilizer rib in the lateral direction is smaller than a lateral width of the retention rib (as seen in Figs. 2 or 3 as the retention rib sticks out more from the body/further from the longitudinal axis than the stabilizer rib(s)), wherein the at least one stabilizer rib includes, on each side of the longitudinal axis, first and second stabilizer ribs (two of 15-18 or 29-32) located on opposing sides of the retention rib along the longitudinal axis (as seen in Fig. 2 or 3), wherein a lateral width of each of the stabilizer ribs is smaller than a lateral width of the retention rib (as seen in Fig. 2 or 3 as the retention rib sticks out more from the body/further from the longitudinal axis than the stabilizer rib(s)).

With regard to claim 7, Rentschler discloses that the seal is made of an elastomeric material (as seen by the cross-hatching in Fig. 2 or 3, described in the abstract, etc.).

With regard to claim 9, Rentschler discloses that the retention rib is located centrally relative to the at least one stabilizer rib (as seen in Fig. 2 or 3 it is at the center of the body).

With regard to claim 10, Rentschler discloses that the retention rib and the at least one stabilizer rib extend from an outer surface of the seal (as seen in Fig. 2 or 3), and the at least one stabilizer rib extend a smaller distance from a centerline longitudinal axis of the seal as compared to the retention rib (as seen in Fig. 2 or 3 as the retention rib sticks out more from the body/further from the longitudinal axis than the stabilizer rib(s)).

With regard to claim 11, Rentschler discloses that the seal is symmetrical about the longitudinal axis (as seen in Fig. 2 or 3).

With regard to claim 12, Rentschler discloses that the seal is symmetrical about a lateral axis perpendicular to the longitudinal axis (as seen in Figs. 2 or 3 as it has two axes of symmetry).

With regard to claim 13, Rentschler discloses a seal assembly (e.g. as seen in Fig. 4) comprising: a first component (i.e. the bottom component) having a first mating surface that defines a sealing groove (as seen in Fig. 4 the surface defining the groove 29); a seal according to any of claims 1 (as detailed in the rejection of claim 1 above) that is located within the sealing groove (as seen in Fig. 4); and a second mating component (the upper component as seen in Fig. 4) having a second mating surface (i.e. the surface at 37); wherein the seal is reconfigured from a non-compressed state to a compressed state when the first component is joined with the second component (as seen between Figs. 1-3 and Fig. 4. Additionally see column 2 lines 63+), and in the compressed state the seal seals at a junction between the first mating surface and the second mating surface (as seen in Fig. 4).

With regard to claim 14, Rentschler discloses that in the non-compressed state, the lateral width of the retention rib is greater than a width of the sealing groove (as seen in Fig. 4, described in column 2 lines 63+, etc.).

With regard to claim 15, Rentschler discloses that in a fully compressed state, the junction is a substantially gapless interface of the first mating surface and the second mating surface (as seen in Fig. 4 the junction is substantially gapless (e.g. having a small gap or gaps)).

With regard to claim 16, Rentschler discloses a seal (6 as seen in Figs. 1-2 or 40 as seen in Fig. 3-4) comprising: a seal body (e.g. the main body as seen in Fig. 2 or 3) having a longitudinal axis (e.g. the vertical or horizontal axes); rounded sealing surfaces of a radial cross-section (7 and 8 or 37 and 38 which are considered rounded as they are deformed to be rounded in use (e.g. see Fig. 4 showing them having a concave rounded shape in use)) located at opposing longitudinal ends of the seal body (as seen in Fig. 2 or 3); a retention rib (19 or 20 or 28 or 27) that extends from the seal body in a lateral direction perpendicular to the longitudinal axis (as seen in Fig. 2 or 3); and at least one stabilizer rib (one of 15-18, or 29-32) that extends from the seal body in the lateral direction (as seen in Fig. 2 or 3) and is spaced apart from the retention rib along the longitudinal axis (as seen in Fig. 2 or 3); wherein a lateral width of the stabilizer rib in the lateral direction is smaller than a lateral width of the retention rib (as seen in Figs. 2 or 3 as the retention rib sticks out more from the body/further from the longitudinal axis than the stabilizer rib(s)), wherein the seal is symmetrical about a lateral axis perpendicular to the longitudinal axis (as seen in Figs. 2 or 3 as it has two axes of symmetry).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rentschler et al. (US 3,472,523) alone.
With regard to claim 3, Rentschler fails to disclose that the seal body includes an inner surface and an outer surface, and the inner surface defines a hollow center. However it would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have included an inner surface and an outer surface, and the inner surface defines a hollow center in the seal of Rentschler as Examiner hereby takes Official Notice that the art is replete with seals having an inner surface and an outer surface, and the inner surface defines a hollow center. Such a modification would provide the expected benefits of reducing material used, increasing the compressibility of the seal, and/or increasing the biasing/resistance to deformation.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 1, 3, 6, 7, and 9-16 have been considered but are moot in view of the new/amended ground(s) of rejection above. In so much as they may pertain to the above grounds of rejection Examiner has fully considered Applicant’s arguments dated, but as they all appear to pertain to the newly claimed subject matter they are not persuasive as such claims are rejected above. Examiner does note that though it was believed that the rounded surfaces being claimed in radial cross-section would overcome the Rentschler reference after further consideration it appears that Rentschler discloses such when installed (i.e. in use) as seen in at least Fig. 4 (see above for further explanation).
Regarding new claim 16 Examiner notes that as only one axis of symmetry has been included in the claim Rentschler anticipates such (see above). 
In the interest of advancing prosecution Examiner recommends claiming in claim 1 that the rounded sealing surfaces are either “convex rounded sealing surfaces” or are in an uninstalled/undeformed state. Alternatively claims 3 and 4 or 3 and 5 could be incorporated into claim 1. Regarding claim 16, Examiner recommends including the second axis of symmetry (e.g. see claim 11), further defining the rounded sealing surfaces in the manner suggested above with regard to claim 1, or incorporating the subject matter of claims 3 and 4 or 3 and 5 (as also suggested above with regard to claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675